


110 HR 2870 IH: Healthy Schools Act of

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2870
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  ensure payment under Medicaid and the State Children’s Health Insurance Program
		  (SCHIP) for covered items and services furnished by school-based health
		  clinics.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Schools Act of
			 2007.
		2.Assurance of
			 payment under Medicaid and SCHIP for covered items and services furnished by
			 certain school-based health clinics
			(a)State plan
			 requirementSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
				(1)in
			 paragraph (69), by striking and at the end;
				(2)in paragraph
			 (70)(B)(iv), by striking the period at the end and inserting ;
			 and; and
				(3)by
			 inserting after paragraph (70)(B)(iv), the following new paragraph:
					
						(71)provide that the
				State shall certify to the Secretary that the State has implemented procedures
				to pay for medical assistance, including care and services described in
				subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with
				section 1903(a)(43), furnished in a school-based health clinic (as defined in
				section 1905(y)) if payment would be made under the State plan for the same
				items and services if furnished in a physician's office or other outpatient
				clinic (including if such payment would be included in the determination of a
				prepaid capitation or other risk-based rate of payment to an entity under a
				contract pursuant to section
				1903(m)).
						.
				(b)Definition of
			 school-based health clinicSection 1905 of such Act (42 U.S.C.
			 1396d) is amended by adding at the end the following new subsection:
				
					(y)(1)For purposes of this
				title, the term school-based health clinic means a health clinic
				that—
							(A)is located in or near a school
				facility of a school district or board or of an Indian tribe or tribal
				organization;
							(B)is organized through school,
				community, and health provider relationships;
							(C)is administered by a sponsoring
				facility;
							(D)provides through health professionals
				primary health services to children in accordance with State and local law,
				including laws relating to licensure and certification; and
							(E)satisfies such other requirements as a
				State may establish for the operation of such a clinic.
							(2)For purposes of paragraph (1)(D), the
				term primary health services means the core services offered by a
				school-based health clinic, which shall include the following:
							(A)Comprehensive health assessments,
				diagnosis, and treatment of minor, acute, and chronic medical conditions and
				referrals to, and follow-up for, specialty care.
							(B)Mental health assessments, crisis
				intervention, counseling, treatment, and referral to a continuum of services
				including emergency psychiatric care, community support programs, inpatient
				care, and outpatient programs.
							(C)Additional services, which may include
				oral health, social, and health education services.
							(3)For purposes of paragraph (1)(C), the
				term sponsoring facility is a community-based organization, which
				may include—
							(A)a hospital;
							(B)a public health department;
							(C)a community health center;
							(D)a nonprofit health care agency;
							(E)a school or school system; or
							(F)a program administered by the Indian
				Health Service or the Bureau of Indian Affairs or operated by an Indian tribe
				or a tribal organization under the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450), a Native Hawaiian entity, or an Urban Indian
				program under title V of the Indian Health Care Improvement Act (25 U.S.C.
				1601).
							.
			(c)Application to
			 SCHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended—
				(1)by
			 redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E),
			 respectively; and
				(2)by inserting after
			 subparagraph (A), the following new subparagraph:
					
						(B)Section
				1902(a)(71) (relating to procedures to ensure payment for covered services
				furnished in a school-based health clinic, as defined in section
				1905(y)).
						.
				(d)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007.
			
